Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Claims 2-9, 11-17, 20-26, 28-35, 43-44, and 48 have been amended.
	Claims 49-52 have been newly added.
	Claims 2-9, 11-26, 27-37, and 40-52 are presently pending.

Applicant’s arguments with respect to claims 1, 11, 20, and 29 have been considered but are moot in view of the new ground(s) of rejection.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-9, 11-26, 28-37, 40-46, and 48-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2009/0041418 A1) (of record, hereinafter Candelore), in view of Srinivasan et al. (US 6,357,042 B2) (of record, hereinafter Srinivasan), further in view of Wannamaker (US 2010/0023968 A1) (hereinafter Wannamaker)

Regarding Claim 2, Candelore discloses a method comprising: 
sending, to an output device, a plurality of pieces of time-based metadata, [ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content] wherein each piece of time based metadata, of the plurality of pieces of time-based metadata, corresponds to an event, of the plurality of events, at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event, and wherein each piece of time-based metadata is configured to facilitate output of the interactive supplemental content by the output device during output of the media content. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered]
Candelore fails to explicitly disclose wherein each piece of time based metadata, of the plurality of pieces of time-based metadata, comprises a timestamp corresponding to an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline, and wherein each piece of time-based metadata is configured to facilitate output of the interactive supplemental content by the output device during output of the event in the media content. (Emphasis added to the particular elements of the limitations not explicitly disclosed by Candelore).
Srinivasan, in analogous art, teaches wherein each piece of time based metadata comprises a timestamp corresponding to an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline, and wherein each piece of time-based metadata is configured to facilitate output of the interactive supplemental content by the output device during output of the event in the media content. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 12, lines 25-55: tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information, were such information may be provided as an overlay on the display containing the subject image entity (as in Candelore’s disclosure)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore with the teachings of Srinivasan to specify metadata comprising timestamps in order to aid time-syncing metadata of a media content and outputting supplemental content during output of associated events in order to provide users a means to access additional information an entity portrayed in a video in a more streamlined and efficient manner. [Srinivasan - col. 2, lines 20-31]
Candelore and Srinivasan fail to explicitly disclose detecting a plurality of events in media content; and wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, is generated based on detecting the plurality of events. 
Wannamaker, in analogous art, teaches detecting a plurality of events in media content; and wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, is generated based on detecting the plurality of events. [Figs. 2-4; ABST, 0004, 0013, 0018-21, 0024-27, 0031-32, 0040-42, 0050: where a user may choose to provide supplemental content associated with an event (such as a person appearing at a certain portion of the video) seen/detected in the television program (e.g., recognizing a player in a football game) and may generate the supplemental content to be associated with the program and given timestamp (such as the time-based metadata of Candelore and Srinivasan), where such data may be inserted into metadata stream of the actual television program or stored in a database in any known manner, and where such events from subscribers may be created and stored similarly as events from content providers/producers (and where such methods could be applied to every supplemental content to be provided to end-users. See MPEP 2144.01)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore and Srinivasan with the teachings of Wannamaker to specify generating of time-based metadata based on detecting the plurality of events in media content to facilitate creation of enhanced television events that provide viewers with a large volume supplemental content that may be of interest. [Wannamaker – 0004-5, 0050-52]

Regarding Claim 3, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, facilitates access to the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Candelore –ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; 0021: metadata may be information concerning the A/V program, or URL links to a network; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered, which comprise URLs; Srinivasan – col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information; col. 22, lines 1-9: where selection of an annotated entity triggers downloading of additional information]

Regarding Claim 4, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
 Furthermore, Candelore, Srinivasan, and Wallace disclose wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, causes the output device to output the interactive supplemental content associated with the event in the media content during output of the event in the media content. [Candelore - ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; Srinivasan – col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information, were such information may be provided as an overlay on the display containing the subject image entity; col. 12, lines 21-30: CPE equipment displays, identifies, and provides additional information regarding image entities, tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 36, lines 10-40: media enhancement data provided by the metadata may be displayed along with primary video presentation using timestamp information; Wallace – 0046-51]
Regarding Claim 5, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore, Srinivasan, and Wannamaker disclose wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, causes the output device to retrieve the interactive supplemental content associated with the event in the media content at the point in time along the timeline from a server. [Candelore – 0021: metadata may be information concerning the A/V program, or URL links to a network; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content; Srinivasan – col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information; col. 22, lines 1-9: where selection of an annotated entity triggers downloading of additional information; col. 3, lines 11-16: wherein metadata content may include hotspots (hyperlinks) in the video or inserted URLs; col. 12, lines 21-33: where such hotspot metadata may invoke a link to a data server; Wannamaker – 0024-27]
Regarding Claim 6, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein the interactive supplemental content for each piece of time-based metadata, of the plurality of pieces of time-based metadata, is output by the output device based on a detection by the output device of the timestamp corresponding to the point in time along the timeline of the media content. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information (as in Candelore’s disclosure), and where it would be implicitly understood that such interaction could be provided for all identified entities – see MPEP 2144.01; col. 37: lines 35-40: where metadata has a number/sequence of PTSes where some annotation will appear]
Regarding Claim 7, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content for each piece of time-based metadata, of the plurality of pieces of time-based metadata, comprises one or more of location information, audio information, or textual information associated with the event in the media content at the point in time along the timeline. [Candelore – 0039: metadata may be contextually aware of where characters in the A/V content are visiting/set in and provide URLs related to said location/setting (e.g., information pertaining to New York City, where Seinfeld is set, or information regarding the Metropolitan Museum of Modern Art if the characters are determined to be visiting said museum, etc.); Srinivasan – col. 12, lines 47-55: wherein annotations may be icons, animated graphics, text, audio, etc.]

Regarding Claim 8, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the event in the media content at the point in time along the timeline for each piece of time-based metadata, of the plurality of pieces of time-based metadata, comprises one or more of an appearance of a character, an appearance of a product, or an indication of a particular location. [Candelore – 0037-39: system may provide links to allow users to purchase items pertaining to the A/V Content being viewed; 0039: metadata may be contextually aware of where characters in the A/V content are visiting/set in and provide URLs related to said location/setting (e.g., information pertaining to New York City, where Seinfeld is set, or information regarding the Metropolitan Museum of Modern Art if the characters are determined to be visiting said museum, etc.); Srinivasan – col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information] 

Regarding Claim 9, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content for each piece of time-based metadata, of the plurality of pieces of time-based metadata, is output as an overlay during the output of the media content. [Candelore – 0021: metadata may be information concerning the A/V program, advertisements, URL links to a network, etc.; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content; Srinivasan – col. 7, lines 32-48; col. 27, lines 44-52: additional information may be interactive and displayed as an overlay on the video]

Regarding Claim 11, Candelore discloses a method comprising: 
receiving, by an output device from a computing device, at least one piece of time-based metadata, [ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content] wherein the at least one piece of time based metadata corresponds an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline, and wherein the at least one piece of time-based metadata is configured to facilitate output of the interactive supplemental content by the output device during output of the media content. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered] and
causing, after receiving the at least one piece of time-based metadata, output of the media content and the interactive supplemental content associated with the event in the media content during output of the media content. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered]
Candelore fails to explicitly disclose wherein the at least one piece of time-based metadata comprises a timestamp corresponding to a point in time along a timeline of the media content and indicates interactive supplemental content associated with an event in the media content during output of the event in the media content. (Emphasis added to the particular elements of the limitations not explicitly disclosed by Candelore).
Srinivasan, in analogous art, teaches wherein the at least one piece of time based metadata comprises a timestamp corresponding to a point in time along a timeline of the media content and indicates interactive supplemental content associated with an event in the media content during output of the event in the media content. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 12, lines 25-55: tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information, were such information may be provided as an overlay on the display containing the subject image entity (as in Candelore’s disclosure)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore with the teachings of Srinivasan to specify metadata comprising timestamps in order to aid time-syncing metadata of a media content and outputting supplemental content during output of associated events in order to provide users a means to access additional information an entity portrayed in associated with a video in a more streamlined and efficient manner. [Srinivasan - col. 2, lines 20-31]
Candelore and Srinivasan fail to explicitly disclose wherein the at least one piece of time-based metadata was generated by the computing device based on detecting the event in the media content. 
Wannamaker, in analogous art, teaches wherein the at least one piece of time-based metadata was generated by the computing device based on detecting the event in the media content. [Figs. 2-4; ABST, 0004, 0013, 0018-21, 0024-27, 0031-32, 0040-42, 0050: where a user may choose to provide supplemental content associated with an event (such as a person appearing at a certain portion of the video) seen/detected in the television program (e.g., recognizing a player in a football game) and may generate the supplemental content to be associated with the program and given timestamp (such as the time-based metadata of Candelore and Srinivasan), where such data may be inserted into metadata stream of the actual television program or stored in a database in any known manner, and where such events from subscribers may be created and stored similarly as events from content providers/producers (and where such methods could be applied to every supplemental content to be provided to end-users. See MPEP 2144.01)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore and Srinivasan with the teachings of Wannamaker to specify generating of time-based metadata based on detecting the plurality of events in media content to facilitate creation of enhanced television events that provide viewers with a large volume supplemental content that may be of interest. [Wannamaker – 0004-5, 0050-52]

Regarding Claim 12, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 13, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 14, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 15, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 16, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 17, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 18, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein receiving the at least one piece of time-based metadata comprises receiving a package comprising the media content and the at least one piece of time-based metadata. [Fig. 18; col. 35, line 65 – col. 36, line 18: where metadata may be multiplexed and packaged with the video data, where the metadata may be inserted into the digital video]

Regarding Claim 19, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 19 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.


Regarding Claim 20, the Claim recites an apparatus that performs the method of Claim 2. As such, Claim 20 is rejected similarly as Claim 2, mutatis mutandis. (Where it is noted that Candelore [Figs. 1, 6], [0015], and [0019] disclose that the method may be performed by executable software stored on CRMs which would inherently require some processor)

Regarding Claim 21, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 21 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 22, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 22 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 23, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 23 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 24, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 24 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 25, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 25 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 26, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 26 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 28, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 28 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.


Regarding Claim 29, the Claim recites an apparatus that performs the method of Claim 11. As such, Claim 29 is rejected similarly as Claim 11, mutatis mutandis. (Where it is noted that Candelore [Figs. 1, 6], [0015], and [0019] disclose that the method may be performed by executable software stored on CRMs which would inherently require some processor]

Regarding Claim 30, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 30 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 31, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 31 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 32, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 32 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 33, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 33 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 34, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 34 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 35, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 35 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 36, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 36 recites nearly identical limitations as Claim 18 and is rejected similarly as that claim.

Regarding Claim 37, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 37 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.

Regarding Claim 40, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Wannamaker disclose receiving an indication of output of the media content, wherein sending the plurality of pieces of time-based metadata comprises sending the plurality of pieces of time-based metadata based on the indication of output of the media content. [Candelore – Figs. 1-2, 6; 0015-16, 0020-26: display device 120 receives and renders media content retrieved by a networking device 110 from some network 105, wherein the system receives related metadata for displaying supplemental/enhance content along with the output media; Wannamaker – 0024-27]

Regarding Claim 41, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 41 recites nearly identical limitations as Claim 40 and is rejected similarly as that claim.

Regarding Claim 42, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content comprises an advertisement. [Candelore – 0021: wherein the supplemental content may include advertising; Srinivasan – col. 6, lines 8-19, col. 12, lines 21-33]

Regarding Claim 43, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, comprises the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Candelore – Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Srinivasan – col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information, were such information may be provided as an overlay on the display containing the subject image entity; col. 12, lines 21-30: CPE equipment displays, identifies, and provides additional information regarding image entities, tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 36, lines 10-40: media enhancement data provided by the metadata may be displayed along with primary video presentation using timestamp information]

Regarding Claim 44, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, comprises a link to additional information associated with the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Candelore – 0021, 0026: metadata may include links for additional details; Srinivasan – col. 3, lines 11-20; col. 12, lines 21-33: interactive supplemental content may comprise links for further information of a displayed entity]

Regarding Claim 45, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein the timestamp corresponding to the event in the media content at the point in time along the timeline of the media content comprises a start time of the occurrence of the event in the media content and an end time of the occurrence of the event in the media content. [Srinivasan – col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream – where it would be implicitly understood that tracking display of an image with timestamps would reasonably comprise both start and end times when a detected object/entity is present – see MPEP 2144.01]

Regarding Claim 46, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein the interactive supplemental content output by the output device changes during output of the media content. [col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 12, lines 25-55: tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; where it would also be implicitly understood that multiple objects appearing/leaving the image would cause supplemental content to change during output of the media, see MPEP 2144.01]

Regarding Claim 48, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein each piece of time-based metadata, of the plurality of pieces of time-based metadata, is configured to facilitate output of the interactive supplemental content by the output device for a duration of the output of the event in the media content. [Srinivasan – col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 6, lines 5-16: various additional data/annotations may be set to track along with particular objects in the video stream; col. 12, lines 25-55: tracked objects may have various interactable shapes/images that follow the image of the object to allow users to acquire further information; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream – where it would be implicitly understood that tracking display of an image with timestamps would reasonably comprise the duration when a detected object/entity is present – see MPEP 2144.01]

Regarding Claim 49, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore Candelore, Srinivasan, and Wannamaker disclose wherein the detecting comprises detecting in the media content, at least one of a: an appearance of a character, an appearance of a product, an appearance of an object associated with the product, an appearance of audio content, an appearance of background supplemental content, or an indication of a particular location. [Candelore – 0038-39: where context of characters in a show may be determined, such as location; Srinivasan – col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content) such as a sports player, an actor, car in a car race, etc.; Wannamaker – 0004, 0024]

Regarding Claim 50, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 50 recites nearly identical limitations as Claim 49 and is rejected similarly as that claim.

Regarding Claim 51, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 51 recites nearly identical limitations as Claim 49 and is rejected similarly as that claim.

Regarding Claim 52, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 52 recites nearly identical limitations as Claim 49 and is rejected similarly as that claim.


Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore, Srinivasan, and Wannamaker as applied to claim 2 above, and further in view of Heinley et al. (US 2008/0294663 A1) (of record, hereinafter Heinley).

Regarding Claim 47, Candelore, Srinivasan, and Wannamaker disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Candelore, Srinivasan, and Wannamaker fail to explicitly disclose wherein the plurality of pieces of time-based metadata are configured to facilitate output of the timeline of the interactive supplemental content.
Heinley, in analogous art, teaches wherein the plurality of pieces of time-based metadata are configured to facilitate output of the timeline of the interactive supplemental content. [0006-7, 0015, 0036, 0063-64, 0075, 0087: where visual systems may provide interactive timelines that provide a visual chronological view of time-based events on a timeline (such as the metadata of Candelore, Srinivasan, and Wallace), where such timelines may be based on media content such as movies or novels, etc., where users may utilize the timelines to obtain additional information associated with noted events on the timeline]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore, Srinivasan, and Wannamaker with the teachings of Heinley to facilitate output of the timeline in order to provide users with a graphical view that details the chronological timeline of events that may occur in some content. [Heinley – 0006-7, 0036]







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 2011/0145880 A1) also teaches systems by which supplemental content may be created/generated upon detection of some event in a video program.
Nam (US 2008/0228935 A1) also discloses and teaches systems by which supplemental content may be created/generated upon detection of some event in a video program, such as characters, or other objects/scenery
Schaffer (US 6,411,949 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421